Citation Nr: 1447697	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-09 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to September 2, 2010, as 50 percent disabling from September 2, 2010 to November 7, 2011, and as 70 percent disabling from November 8, 2011, forward.

2.  Entitlement to a higher initial disability rating for status post left clavicular fracture with residual depression of the distal end ("left shoulder disability"), evaluated as noncompensably disabling prior to May 27, 2010, and as 10 percent disabling from May 27, 2010, forward.  

3.  Entitlement to an initial disability rating in excess of 10 percent for status post ORIF of right femoral fracture with residuals to the knee ("right leg disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from April 2001 to March 2009.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a September 2012 rating decision by the VA RO in Muskogee, Oklahoma.  Jurisdiction over the Veteran's claims file was transferred to the Muskogee RO when the Veteran moved from California to Oklahoma.


FINDINGS OF FACT

1.  Prior to September 2, 2010, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to symptoms including: depressed mood, chronic sleep impairment, nightmares, exaggerated startle response, and hypervigilance.

2.  From September 2, 2010, to November 7, 2011, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: depressed mood, chronic sleep impairment, nightmares, exaggerated startle response, hypervigilance, panic attacks occurring less than once per week, irritability, and anger.

3.  From November 8, 2011, forward, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas due to symptoms including: suicidal ideation, depressed mood, anxiety, chronic sleep impairment, nightmares, exaggerated startle response, hypervigilance, panic attacks occurring several times per week, flashbacks, irritability, and anger.

4.  Prior to March 23, 2010, the Veteran's left shoulder disability did not manifest malunion or nonunion of the clavicle, range of motion of the left shoulder was full and pain-free, and the Veteran experienced episodes of shoulder pain occurring five times per week and lasting one minute.  

5.  From March 23, 2010, the Veteran's left shoulder disability manifested limited motion, although not limited to shoulder level, and he experienced several episodes of pain daily lasting up to one hour.  

6.  Throughout the initial rating period on appeal, the Veteran's right leg disability has not manifested more than a slight knee disability, with flexion, at worst, limited to 120 degrees by pain, normal knee x-rays, no knee ligament instability, full hip range of motion, and flare-ups of pain occurring as often as several times a week with pain rated at a 5 out of 10 in severity.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating in excess of 30 percent for PTSD have not been met for any part of the rating period prior to September 2, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to a disability rating in excess of 50 percent for PTSD have not been met for any part of the rating period from September 2, 2010, to November 7, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for entitlement to a disability rating in excess of 70 percent for PTSD have not been met for any part of the rating period from November 8, 2011, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for an initial compensable disability rating for the left shoulder disability have not been met for the period prior to March 23, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2014).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating for the left shoulder disability were met for the rating period from March 23, 2010, to May 26, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2014).

6.  The criteria for a disability rating in excess of 10 percent for the left shoulder disability have not been met for the period from March 23, 2010, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2014).

7.  The criteria for an initial disability rating in excess of 10 percent for the right leg disability have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Higher Initial Disability Rating for PTSD

The Veteran's PTSD is evaluated as 30 percent disabling prior to September 2, 2010, as 50 percent disabling from September 2, 2010 to November 7, 2011, and as 70 percent disabling from November 8, 2011, forward.  He contends that he is entitled to a higher initial disability rating based on symptoms including nightmares, insomnia, depressed mood, exaggerated startle response, hypervigilance, and social impairment.  

The Veteran's PTSD has been evaluated under Diagnostic Code 9411, found in 38 C.F.R. § 4.130.  Under the general formula for rating mental disorders, a 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.        

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score in the range of 61 to 70 reflects "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. At 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Rating Period Prior to September 2, 2010

The Board has first considered the initial rating period prior to September 2, 2010, to determine whether a disability rating in excess of 30 percent is warranted for PTSD.  

After reviewing all the lay and medical evidence of record, the Board finds that the criteria for a disability rating in excess of 30 percent for the service-connected PTSD were not met for any part of the rating period on appeal prior to September 2, 2010.  

Throughout the rating period on appeal prior to September 2, 2010, the Veteran's PTSD was productive of minimal occupational impairment and mild social impairment due to symptoms no higher than that represented by the 30 percent criteria, including: depressed mood, chronic sleep impairment, nightmares, exaggerated startle response, and hypervigilance.  Such degree of impairment of symptoms does not more nearly approximate the criteria for the next higher, 50 percent, evaluation under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

For example, reviewing the evidence relevant to the rating period on appeal, at a February 2009 VA psychiatric examination, the Veteran reported symptoms including nightmares, insomnia, and depressed mood.  He stated that the symptoms were constant, and that they affected his total daily functioning, resulting in few social contacts.  He stated he was not receiving any treatment for PTSD and had not sought treatment in the past year.  His last hospitalization was in 2006 for inpatient alcohol rehabilitation.  He described his relationship with his wife and 6-month-old daughter as "good."  He stated there had been no major changes in his daily activities since he developed PTSD.  However, with regard to social function, he reported more isolation.  

The 2009 VA examiner observed that the Veteran was fully oriented, and that appearance, hygiene, and behavior were appropriate.  Affect and mood showed a disturbance of motivation and mood.  Affect was constricted.  Communication and speech were within normal limits.  Concentration was within normal limits, and panic attacks were absent.  There was no suspiciousness present, and no delusions or hallucinations.  Obsessional rituals were absent.  Thought processes were appropriate, and the Veteran was able to read and understand directions.  Judgment was not impaired, and abstract thinking was normal.  Memory was within normal limits, and suicidal and homicidal ideation were absent.  The VA examiner assigned a GAF score of 61, and stated that the effects of PTSD on the Veteran's employment and overall quality of life included few social contacts and more isolation.  Further, the VA examiner concluded that the PTSD symptoms - which included chronic sleep impairment, depressed mood, and nightmares - resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  

The 2009 VA examiner's findings, as well as the Veteran's own report of symptoms and the effect of PTSD on his life, support the 30 percent disability rating assigned prior to September 2, 2010, and not a higher, 50 percent, disability rating.  Namely, while the Veteran reported fewer social contacts, he stated that he had good relationships with his wife and daughter, and did not report occupational or social impairment to a degree more nearly approximated by a 50 percent disability rating. 

In sum, the lay and medical evidence of record relevant to the rating period prior to September 2, 2010, weighs against a grant of an initial disability rating in excess of 30 percent.  Review of the evidence shows that throughout the rating period on appeal prior to September 2, 2010, the Veteran's PTSD maintained a level of severity adequately represented by the 30 percent disability rating, at most.  Specifically, the evidence did not show that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.  He was still in active service at the time of the VA examination, and there is no indication in his file that he had difficulties performing his occupational tasks.  Moreover, the GAF score of 61 reflects mild symptoms, which are commensurate with the currently assigned 30 percent disability rating (or an even lower rating).  

In this regard, it is again important for the Veteran to understand that a 30 percent evaluation indicates a significant impact on the Veteran's social life.  Such a disability evaluation by VA recognized the Veteran's problems with maintaining and initiating relationships with others, indicating generally a 30 percent reduction in the Veteran's ability to function socially, which would cause the Veteran many problems, limiting the ability to function in many situations.  The critical question in this case, however, is whether the problems the Veteran has believably cited met the next highest level under the rating criteria for the period prior to September 2, 2010.  For reasons cited above, they did not, for any part of the rating period prior to September 2, 2010.

Based upon the foregoing, the Board finds that the criteria for an initial disability rating for the Veteran's PTSD in excess of 30 percent have not been met for any part of the rating period prior to September 2, 2010.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for the rating period prior to September 2, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Rating Period from September 2, 2010 to November 7, 2011

The Board has next considered the rating period from September 2, 2010, to November 7, 2011, to determine whether a disability rating in excess of 50 percent is warranted for PTSD.  

After reviewing all the lay and medical evidence of record, the Board finds that the criteria for a disability rating in excess of 50 percent for the service-connected PTSD were not met for any part of the rating period on appeal from September 2, 2010, to November 7, 2011.  

Throughout the rating period on appeal from September 2, 2010, to November 7, 2011, the Veteran's PTSD was productive of minimal occupational impairment and moderate social impairment due to symptoms no higher than that represented by the 50 percent criteria, including: depressed mood, chronic sleep impairment, nightmares, exaggerated startle response, hypervigilance, panic attacks occurring less than once per week, irritability, and anger.  Such degree of impairment of symptoms does not more nearly approximate the criteria for the next higher, 70 percent, evaluation under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

For example, reviewing the evidence relevant to the rating period under consideration, the Veteran was afforded another VA psychiatric examination in September 2010.  He reported symptoms including flashbacks, recurrent recollections of his combat experiences, anxiety, including panic attacks, depression, sleep impairment, nightmares, hypervigilance, quick startle response, irritability, anger, mood swings, and excessive alcohol use.  He described his symptoms as constant and moderate in severity, and stated that they affected his relationships with others.  Specifically, he reported that he felt detached and alienated from most of his family and friends.  Despite the fact that most of his family lived locally, he reported seeing them only every two months on special occasions.  However, he reported a good relationship with his father, both of his siblings, and his two daughters.  He said that he and his wife were having difficulties due to his PTSD symptoms.  

He stated that his symptoms also created difficulty for him at school, in that he was currently on a break from school as he had difficulty focusing and became overwhelmed with the class schedule.  He was currently working part-time at a lumber department, and stated that he had relatively good relationships with his supervisor and coworkers.  However, he stated that approximately once per month, he called in sick due to feelings of depression and anxiety.  The Veteran reported becoming physically aggressive with inanimate objects, often hitting and breaking things.  However, he denied becoming physically aggressive with other people.  He was not currently receiving any treatment for PTSD, and denied any psychiatric hospitalizations.  

The 2010 VA examiner observed full orientation, and appearance, hygiene, and behavior were appropriate.  Affect and mood were abnormal as demonstrated by flattened affect, mood swings, and depressed mood.  Communication and speech were normal.  Concentration was impaired for attention and focus.  Panic attacks occurred intermittently, usually less than once per week.  The Veteran indicated that the last panic attack occurred two months prior while at work.  Suspiciousness was absent.  There were no delusions or hallucinations.  Obsessive rituals were absent.  Thought process was normal, and judgment and abstract thinking were not impaired.  Suicidal ideation was absent, although the Veteran did report cutting himself on occasion, although he denied that he wanted to end his life.  The VA examiner assigned a GAF score of 63, and concluded that the Veteran's PTSD symptoms caused occasional interference with activities of daily living and difficulty establishing and maintaining effective social relationships, as the Veteran was detached and alienated from others.  Moreover, the Veteran had been able to effectively manage his job, despite calling in sick once a month due to PTSD symptoms.  

The 2010 VA examination report supports the 50 percent disability rating in that it shows occupational and social impairment with reduced reliability and productivity due to PTSD symptoms, but it does not demonstrate deficiencies in most areas.  For instance, judgment and thinking were not impaired, and, although he had difficulty in school, the Veteran was able to effectively manage his job despite his PTSD symptoms.    

Moreover, VA treatment notes from December 2010 show normal affect, alertness, and appropriate behavior.  In February 2011, the Veteran stated that he felt as though he did not struggle with depression, but had a "normal amount" of occasionally "feeling low."  He stated that his "low feeling" was situational and never consumed him.  He further rated his anxiety at a 5 out of 10 in severity, and reported having an anxiety attack the previous summer when his wife threated to leave him.  He stated that he felt able to appropriate handle his anxiety and stress. 

In sum, the lay and medical evidence of record relevant to the rating period from September 2, 2010, to November 7, 2011, weighs against a grant of a higher disability rating in excess of 50 percent.  As above, it is important for the Veteran to understand that a 50 percent evaluation reflects significant problems due to his PTSD, including many of the problems he has indicated should provide the basis to award a higher 70 percent disability rating.  A 50 percent evaluation indicates, generally, a 50 percent reduction in the Veteran's industrial capability and social adeptness, and will cause the Veteran problems.  If the Veteran had not had any problems associated with his PTSD, there would be no basis for a compensable evaluation, let alone a 50 percent evaluation. 

Indeed, the evidence relevant to the period on appeal does not even always support the 50 percent disability rating in effect from September 2, 2010, to November 7, 2011.  Many of the symptoms listed in the 50 percent disability rating category are absent.  For instance, speech was normal, panic attacks occurred less than once per week, the Veteran had no difficulty understanding complex commands, there was no memory impairment, judgment was not impaired, and abstract thinking was not impaired.

In any event, for the reasons stated above, the Board finds that the evidence does not support a disability rating in excess of 50 percent for any part of the rating period from September 2, 2010, to November 7, 2011.  Review of the evidence shows that throughout the rating period from September 2, 2010, to November 7, 2011, the Veteran's PTSD maintained a level of severity adequately represented by the 50 percent disability rating, at most.  Specifically, the evidence did not show that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas.  He was still able to perform his occupational tasks at his part-time job, and reported good relationships with his father, siblings, and daughters.  Moreover, the GAF score of 63 reflects mild symptoms, which are commensurate with the assigned 50 percent disability rating (or an even lower rating).  

In this regard, it is again important for the Veteran to understand that a 50 percent evaluation indicates a significant impact on the Veteran's social life.  Such a disability evaluation by VA recognized the Veteran's problems with maintaining and initiating relationships with others, indicating generally a 50 percent reduction in the Veteran's ability to function socially, which would cause the Veteran many problems, limiting the ability to function in many situations.  The critical question in this case, however, is whether the problems the Veteran has believably cited met the next highest level under the rating criteria for the period from September 2, 2010, to November 7, 2011.  For reasons cited above, they did not.

Based upon the foregoing, the Board finds that the criteria for a disability rating for the Veteran's PTSD in excess of 50 percent have not been met for any part of the rating period from September 2, 2010, to November 7, 2011.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for a disability rating in excess of 50 percent for the rating period from September 2, 2010, to November 7, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Rating Period from November 8, 2011, Forward

Finally, the Board has next considered the rating period from November 8, 2011, forward, to determine whether a disability rating in excess of 70 percent is warranted for PTSD.  

After reviewing all the lay and medical evidence of record, the Board finds that the criteria for a disability rating in excess of 70 percent for the service-connected PTSD were not met for any part of the rating period on appeal from November 8, 2011, forward.  

Throughout the rating period on appeal from November 8, 2011, forward, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas due to symptoms no higher than that represented by the 70 percent criteria, including: suicidal ideation, depressed mood, anxiety, chronic sleep impairment, nightmares, exaggerated startle response, hypervigilance, panic attacks occurring several times per week, flashbacks, irritability, and anger.  Such degree of impairment of symptoms does not more nearly approximate the criteria for the next higher, 100 percent, evaluation under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

For example, reviewing the evidence relevant to the rating period under consideration, VA treatment records show that the Veteran was admitted to the hospital for suicidal ideation in November 2011.  He reported depressed mood, loss of interest in activities, frequent nightmares, panic symptoms when exposed to triggers, avoidant symptoms, poor sleep, and hypervigilance.  He stated that his mood symptoms became worse in September of that year when his wife told him she wanted a divorce.  He had recently stopped going to school due to depression, and had been unemployed for the past year after he quit his job when he moved to another state.  

At an evaluation conducted just after his discharge from the hospital in November 2011, the evaluating psychologist noted that the Veteran was well-groomed and had good comprehension.  He was fully oriented, and speech was clear and normal in rate and prosody.  Mood was euthymic with congruent affect.  Thought process was clear and there were no delusions or hallucinations.  Memory was intact.  The Veteran denied suicidal and homicidal ideation.  The psychologist assigned a GAF score of 52, reflecting moderate symptoms.  

The Veteran was afforded a VA psychiatric examination in November 2011.  He reported sleep impairment, nightmares, flashbacks, intrusive thoughts, increased startle response, panic attacks, hypervigilance, anger outbursts with verbal aggression, survivor guilt, paranoia, and isolation.  He described the symptoms as being severe and constant.  He indicated that the symptoms affected his total daily functioning moderately to severely.  He stated that his relationships with his father and siblings were fair, and that his relationships with his children were good.  He stated that, when he worked, his relationships with his supervisors and coworkers were fair to good, and that his current unemployment was not due, primarily, to the effects of his PTSD.  

The 2011 VA examiner observed that orientation was within normal limits, and that appearance, hygiene, and behavior were appropriate.  Affect and mood showed a disturbance of mood and motivation, with a flattened affect, anxiety, depressed mood, and impaired impulse control.  The impaired impulse control affected motivation and/or mood by verbal aggression and being quick to anger.  Communication and speech were within normal limits.  Concentration was normal.  Panic attacks occurred approximately 3 to 5 times per week, and lasted 10 to 15 minutes each.  There were no delusions or hallucinations.  Obsessive rituals were absent.  Thought processes were appropriate, and the Veteran was able to understand directions.  Judgment was not impaired, and abstract thinking was normal.  Memory was within normal limits, and suicidal and homicidal ideation were absent.  

The VA examiner assessed generalized anxiety disorder, moderate to severe; major depressive disorder, moderate to severe; and cannot rule out PTSD.  The GAF score was 55, reflecting moderate symptoms.  The VA examiner further concluded that the Veteran was intermittently unable to perform activities of daily living due to depression and anxiety, but he could provide self-care.  The Veteran has difficulty establishing and maintaining effective work/school and social relationships because of depression and anxiety.  Moreover, the Veteran's psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity due to symptoms including flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner explained that the Veteran had difficulty understanding complex commands because of short-term memory impairment.  

The following month, in December 2011, the Veteran reported that he had been doing "pretty good."  He reported continued sadness over his divorce from his wife, but stated that he still saw his children regularly.  He had been looking for a job, and the VA psychologist noted that he appeared to be very motivated to work.  Further, the Veteran appeared to have good insight into the impact social isolation had had on his mood lately.  He was fully oriented and cooperative.  Appearance was well-groomed.  Speech was clear.  Mood was euthymic, and affect was within normal limits.  Thought process was goal-directed.  The Veteran denied suicidal and homicidal ideation, as well as hallucinations or delusions.  Judgment and insight were good.  The psychologist assigned a GAF score of 55, again reflecting moderate symptoms.  

VA treatment notes from December 2011 through January 2012 reflect similar symptoms, with GAF scores ranging from 55 to 60, reflecting moderate symptoms.  

In February 2012, the Veteran reported that his mood were better, and that his irritability "comes and goes," but that he was controlling it.  He experienced recurrent or intrusive thoughts every day, and avoided thoughts, conversations, and crowds that would remind him of his trauma.  He reported that his sleep was better with medication, but that he still had nightmares every other night.  He stated that his concentration was "pretty good," but that he was "forgetful."  He said that he stayed to himself most of the time and did not get out very much.  He reported exaggerated startle response, hypervigilance, and anxiety, but denied delusions and hallucinations.  He also reported panic attacks occurring infrequently, with approximately 4 to 5 attacks in the last year.  The Veteran denied suicidal and homicidal ideation, although he stated he continued to cut himself occasionally.  The VA psychiatrist noted that the Veteran was neat, clean, had fair grooming, was cooperative, had spontaneous speech, brighter affect, was alert, coherent, fully oriented, and had goal-directed and logical thoughts.  He assigned a GAF score of 57, reflecting moderate symptoms.  

Later that month, the Veteran was informed that he got a job at a hospital, and reported that he had been doing "good."  He continued to express concern about lack of sleep, reporting 5 hours of disrupted sleep per night.  He was fully oriented, well-groomed, and had clear speech.  His mood was euthymic, and affect was within normal limits.  Thought process was goal-directed, and he denied suicidal and homicidal ideation, hallucinations, and delusions.  Judgment and insight were good.  His GAF score was 58.  

One year later, in February 2013, it was noted that he had not been seen since the year prior.  The Veteran reported that he had been recently fired from his job, and that he had increased depressed mood since losing his job.  The VA treating psychologist noted that he was alert, fully oriented, and cooperative.  He was casually dressed and appropriately groomed.  Speech was normal in rate and prosody.  Mood was depressed with congruent affect.  Thought process was goal-directed.  The Veteran denied suicidal and homicidal ideation, hallucinations, and delusions.  The GAF score was 60 over the past year, and currently 55, both reflecting moderate symptoms.  

In June 2013, the Veteran reported that his symptoms had improved since his divorce in September 2012, but that, recently, he had increased symptoms because he had stopped taking medication.  He denied suicidal and homicidal ideation.  

The following month, in July 2013, he reported anger issues by telephone, stating that things were making him angry that should not, and that, consequently, he had trouble maintaining relationships.   He stated he had kept his friends and family away.  He also reported ongoing sleep impairment.  The VA clinician noted that the Veteran's attitude was friendly, speech was within normal limits, and flow of thought was normal.  The Veteran denied suicidal and homicidal ideation and stated that his mood was "alright."  He was fully oriented.  

In March 2014, the Veteran stated his depression had been constant for the past two years since his divorce.  He also reported continued sleep impairment, high anxiety, and panic attacks.  He stated his first panic attack occurred in 2009, and that he had experienced about 8 of them since then.  The Veteran said that he was back in college and looking for a job.  He denied suicidal and homicidal ideation.  

In sum, the lay and medical evidence of record relevant to the rating period from November 8, 2011, forward, weighs against a grant of a higher, 100 percent, disability rating.  As above, it is important for the Veteran to understand that a 70 percent evaluation reflects significant problems due to his PTSD, including many of the problems he has indicated should provide the basis to award a higher 100 percent disability rating.  A 70 percent evaluation indicates, generally, a 70 percent reduction in the Veteran's industrial capability and social adeptness, and will cause the Veteran problems.  If the Veteran had not had any problems associated with his PTSD, there would be no basis for a compensable evaluation, let alone a 70 percent evaluation. 

Indeed, the evidence relevant to the period on appeal does not even always support the 70 percent disability rating currently in effect.  Many of the symptoms listed in the 70 percent disability rating category are absent.  For instance, with the exception of the November 2011 hospitalization, suicidal ideation was absent.  Moreover, the evidence does not demonstrate obsessional rituals, speech has been normal, the Veteran has not had near-continuous panic or depression affecting his ability to function independently, appropriately, or effectively, he had not had periods of physical violence, he has been fully oriented, has not neglected personal appearance or hygiene, and has not demonstrated an inability to establish and maintain effective relationships.  For instance, he reported fair relationships with his father and siblings, and good relationships with his children.  Moreover, he reported physical aggression with inanimate objects, but not with people.  

Even more notably, the evidence does not demonstrate total occupational and social impairment for any part of the rating period on appeal.  The Veteran reported that he is back in school and is looking for a job.  At the 2011 VA examination, he stated that he did not think that his unemployment was due to his psychiatric symptoms.  Further, as noted above, he continued to have positive relationships with some family members.  

In any event, for the reasons stated above, the Board finds that the evidence does not support a disability rating in excess of 70 percent for any part of the rating period from November 8, 2011, forward.  Review of the evidence shows that throughout the rating period from November 8, 2011, forward, the Veteran's PTSD maintained a level of severity adequately represented by the 70 percent disability rating, at most.  Specifically, the evidence did not show that the Veteran's symptoms caused total occupational and social impairment for the reasons outlined above.  Moreover, the GAF scores continue to reflect moderate symptoms, which are commensurate with the assigned 70 percent disability rating (or an even lower rating).  

In this regard, it is again important for the Veteran to understand that a 70 percent evaluation indicates a significant impact on the Veteran's social life.  Such a disability evaluation by VA recognized the Veteran's problems with maintaining and initiating relationships with others, indicating generally a 70 percent reduction in the Veteran's ability to function socially, which would cause the Veteran many problems, limiting the ability to function in many situations.  The critical question in this case, however, is whether the problems the Veteran has believably cited met the next highest level under the rating criteria for the period from November 8, 2011, forward.  For reasons cited above, they did not.

Based upon the foregoing, the Board finds that the criteria for a disability rating for the Veteran's PTSD in excess of 70 percent have not been met for any part of the rating period from November 8, 2011, forward.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for a disability rating in excess of 70 percent for the rating period from November 7, 2011, forward.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Higher Initial Disability Rating for Left Shoulder Disability

Service connection for the left shoulder disability was granted in the April 2009 rating decision that is the subject of this appeal.  The Veteran is right-handed.  An initial noncompensable disability rating was assigned under Diagnostic Code 5203, found in the Schedule of Ratings for the Musculoskeletal System under 38 C.F.R. § 4.71a.  The RO granted an increased 10 percent disability rating during the course of this appeal, effective from May 27, 2010, and modified the Diagnostic Code under which the disability was evaluated to 5201-5203.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2014).  In this case, the hyphenated diagnostic code may be read to indicate that limitation of arm motion is the service-connected disability, and it is rated as if the residual condition is impairment of the clavicle under 38 C.F.R. § 4.71a, DC 5203.

Under Diagnostic Code 5203, which contemplates impairment of the clavicle or scapula, a 10 percent disability rating is assigned when the evidence demonstrates either malunion of the clavicle (in which case the disability can also be rated in impairment of function of the contiguous joint) or nonunion of the clavicle without loose movement.  A higher 20 percent disability rating is assigned when the evidence demonstrates nonunion of the clavicle with loose movement or dislocation of the clavicle.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Under Diagnostic Code 5201, a 20 percent disability rating is assigned when the evidence demonstrates limitation of motion of the arm at shoulder level or midway between the side and shoulder level, and a higher 30 percent disability rating is assigned when the evidence demonstrates limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.   

The standardized description of joint measurements is provided in Plate I under 38 C.F.R. § 4.71.  These descriptions indicate that normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction of the shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Rating Period Prior to May 27, 2010

The Board has first considered the rating period prior to May 27, 2010, to determine whether a compensable disability rating is warranted for the left shoulder disability.  

Turning to the evidence relevant to that period, the Veteran was afforded a VA examination in February 2009.  He reported intermittent pain in the left clavicle, occurring about five times per week and lasting for one minute.  The pain was sharp, and he rated it at an 8 out of 10 in severity.  He stated that the pain came on spontaneously and improved by itself, and that he was able to function without medication.  He reported that he had difficulty with heavy lifting at times.  He denied any periods of incapacitation in the past year.  Activities of daily living were unimpeded.  

On physical examination in February 2009, there was evidence of mild depression of the distal end of the clavicle, but no evidence of tenderness, swelling, inflammation, malunion, nonunion, or crepitus.  There was also no evidence of swelling or inflammation of the left shoulder, and no heat, redness, effusion, drainage, abnormal movement, instability, or weakness.  Range of motion was full and pain-free, with flexion to 180 degrees, abduction to 180 degrees, and internal and external rotation to 90 degrees.  The VA examiner noted that range of motion of the left shoulder was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Moreover, there was no additional limitation of motion after repetitive motion.  An x-ray study revealed an old healed fracture of the clavicle with minimal residual deformity.  The VA examiner found no functional limitations with regard to the left shoulder disability.

In a March 2010 notice of disagreement, the Veteran wrote that he felt he deserved a 10 percent disability rating for the left shoulder disability due to what he described as an electric shock that originated from his shoulder and shot up the nerves in his neck, ending in his jaw.  He stated that this shock caused a violent looking twitch and a great deal of pain.  Moreover, he said that the pain triggered flashbacks to his combat experiences.  He reported that this pain occurred as much as several times per day, and that it negatively affected him in the workplace and in social situations.  

Based on the lay and medical evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent disability rating is warranted for the left shoulder disability from March 23, 2010 (the date the notice of disagreement was received), based on the Veteran's report of pain occurring several times daily and interfering with his work and social interactions.  

Prior to March 23, 2010, however, the weight of the evidence is against a grant of a compensable disability rating.  Namely, at the there was no malunion of the clavicle found at the 2009 VA examination, and the Veteran had full, pain-free range of motion of the shoulder, weighting against a compensable disability rating under either Diagnostic Code 5203 or 5201.  Moreover, the VA examiner specifically found no limitation of function of the left shoulder due to the in-service clavicle injury.  

The Board has considered the Veteran's complaints of intermittent pain in finding that a compensable rating is not warranted prior to March 23, 2010.  However, prior to March 23, 2010, the evidence demonstrates only intermittent pain occurring five times per week and lasting one minute.  Moreover, even with that pain, the Veteran reported no limitations on his activities of daily living or employment, with the exception of occasional difficulty with heavy lifting.  Thus, given the Veteran's own report of no limitations at home or at work, as well as the 2009 VA examination findings of no functional limitations, the Board finds that a compensable disability rating is not warranted prior to March 23, 2010.  

The Board has considered whether any other diagnostic codes would allow for a compensable disability rating prior to March 23, 2010, but finds none.  Specifically, there is no ankylosis of the scapulohumeral articulation, so Diagnostic Code 5200 does not apply.  There is no impairment of the humerus, so Diagnostic Code 5202 does not apply.  38 C.F.R. § 4.71a.  

Based upon the foregoing, the Board finds that the criteria for an initial compensable disability rating for the Veteran's left shoulder disability have not been met for any part of the rating period prior to March 23, 2010.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for a compensable disability rating for the rating period prior to March 23, 2010.  However, resolving reasonable doubt in the Veteran's favor, the Board grants a 10 percent disability rating from March 23, 2010, to May 26, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Rating Period from March 23, 2010, Forward

Next, the Board has considered the rating period from March 23, 2010, forward, to determine whether a disability rating in excess of 10 percent is warranted for the left shoulder disability.  

Turning to the evidence relevant to the rating period under consideration, the Veteran was afforded a VA examination in May 2010.  He reported pain in the left clavicle and shoulder occurring three times daily and lasting one hour each episode.  He stated that the pain travelled up his neck, and was sharp and electric shock-like.  He reported that he could function without medication at the time of pain.  On physical examination, there was tenderness over the acromioclavicular joint and guarding of movement.  There was no edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, subluxation, or drainage.  There was no ankylosis of the shoulder.  Flexion was to 125 degrees, abduction was to 115 degrees, external rotation was to 80 degrees, and internal rotation was to 60 degrees, with pain at the end of range of motion and no loss of motion after repetition.  Moreover, the VA examiner noted no additional limitation of joint function due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  An x-ray study showed an old healed fracture of the mid clavicle with residual deformity, angulation with convexity superiorly.  The deformity appeared to be due to two centimeters overriding of the fractured ends.  The VA examiner concluded that the clavicular fracture had healed, but that the callus over the mid clavicle was causing symptoms of pain and muscle twitching, as well as decreased range of motion of the shoulder.  

A December 2010 VA treatment note indicates that the Veteran reported left shoulder pain occurring twice per day and lasting 15 seconds.  There was no limitation of range of motion of the left shoulder on physical examination.  

Based on the lay and medical evidence of record, the Board finds that the weight of the evidence is against a disability rating in excess of 10 percent from March 23, 2010, forward.  Namely, the evidence does not demonstrate nonunion of the clavicle with loose movement, as is required for a 20 percent disability rating under Diagnostic Code 5203.  Moreover, the Veteran's motion of the left arm was not limited to shoulder level, as is required for a 20 percent disability rating under Diagnostic Code 5201, as demonstrated by flexion to 125 degrees and abduction to 115 degrees.

Moreover, as noted above, no other diagnostic codes apply to this case that would allow for a disability rating in excess of 10 percent.  

The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain.  Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (arm motion limited to shoulder level or nonunion of the clavicle with loose movement, etc.) such as to enable a finding that the disability picture more nearly approximates the next-higher, 20 percent, evaluation under the rating criteria for the shoulder.  

While the Board understands the Veteran's central concern that he has a debilitating left shoulder disability, it is important for the Veteran to understand that the currently assigned 10 percent disability evaluation indicates a significant impact on the Veteran's functional ability.  Such a disability evaluation assigned by VA recognizes the Veteran's pain and decreased motion, indicating very generally a 10 percent reduction in the Veteran's ability to function due to his left shoulder disability.  The critical question in this case, however, is whether the problems the Veteran has cited meet the next highest level under the rating criteria (in excess of 20 percent).  For reasons cited above, they do not, at this time.  As discussed above, without taking into consideration the problems associated with this disability, the current evaluation could not be justified, let alone a higher evaluation.

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased disability rating in excess of 10 percent for the left shoulder disability for the rating period from March 23, 2010, forward.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.    

Higher Initial Disability Rating for Right Leg Disability

Service connection for the right leg disability was granted in the April 2009 rating decision on appeal.  An initial 10 percent disability rating is in effect for the entire initial rating period.  

The right leg disability has been evaluated as impairment of the femur under Diagnostic Code 5255, which provides for the assignment of a 10 percent disability rating for impairment due to malunion of the femur with slight knee or hip disability.  Assignment of a 20 percent disability rating is warranted for impairment due to malunion of the femur with moderate knee or hip disability.  Assignment of a 30 percent disability rating is warranted for impairment due to malunion of the femur with marked knee or hip disability.  Assignment of a 60 percent disability rating is warranted for fracture of the surgical neck of the femur with false joint.  Assignment of a 60 percent disability rating is warranted for fracture of the shaft or anatomical neck of the femur with nonunion, but without loose motion, with weight bearing preserved with the aid of a brace.  Finally, assignment of an 80 percent evaluation is warranted for fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, Diagnostic Code 5255.  

Turning to the evidence relevant to the initial rating period on appeal, the Veteran was afforded a VA examination in February 2009.  He reported constant right knee pain, rating the pain at a 6 out of 10 in severity.  The pain was brought on by physical activities and improved with rest.  He stated he was able to function without medication, but had difficulty with exercises and running activities.  He denied any periods of incapacitation in the past year.  

On physical examination of the right knee in February 2009, gait was normal.  There was limited and painful motion, with flexion to 120 degrees with pain, and extension to 0 degrees with pain.  Range of motion was not limited by fatigue, weakness, lack of endurance, or incoordination  after repetitive use, but was limited by pain.  After repetitive motion, however, there was no additional limitation of motion.  There was no swelling, edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  There was no evidence of subluxation and no ligament instability.  Drawer sign and McMurray test were negative.  On physical examination of the hip in February 2009, range of motion was full and free, and there was no evidence of swelling, heat, redness, effusion, abnormal movement, instability, or weakness.  

The February 2009 VA examiner assessed status post right femoral fracture, requiring open reduction and internal fixation with residual pain and limited range of motion of the right knee.  The examiner stated that the Veteran should avoid jumping and walking on uneven ground, kneeling, crouching, and crawling activities.  

In his March 2010 notice of disagreement, the Veteran stated that he believed he deserved a 20 percent disability rating for his right leg disability based on his assertion that his leg disability seriously limited what he could do and how he performed his work tasks due to limited strength and speed.  In a separate June 2010 statement, he also asserted his belief that arthritis would inevitably develop in his right knee, and thus, a higher rating was warranted.  

He was afforded another VA examination in May 2010.  He reported weakness, stiffness, fatigability, tenderness, and pain in the right knee.  He denied swelling, heat, redness, giving way, lack of endurance, locking, deformity, drainage, effusion, subluxation, and dislocation.  He reported experiencing flare-ups as often as several times per week, each lasting two days.  He rated the flare-ups at a 5 out of 10 in severity, and stated that they were precipitated by physical activity and cold temperatures.  Nothing alleviated these flare-ups.  During flare-ups, he had difficulty lifting heavy objects, and difficulty standing and walking.  He stated that he had to stop running after two miles, whereas he used to be able to run three to five miles.  He denied any incapacitating episodes in the past year.  With regard to his right thigh, he reported pain occurring 3 times per day and lasting 2 hours, rated at a 3 out of 10 in severity. 

On physical examination in May 2010, there was tenderness over the medial and lateral upper knee, but no edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or subluxation.  There was a "popping" palpable under the patella at 30 degrees of flexion.  There was no genu recurvatum, locking pain, or crepitus.  There was no ankylosis.  Ligament testing was normal.  Range of motion of the knee was full, with flexion to 140 degrees and extension to 0 degrees.  The VA examiner noted that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Hip range of motion was normal.  An x-ray study of the right knee was normal.  In response to a question about the effect of the leg disability on occupation and daily activities, the VA examiner concluded that the right leg disability would result in leg pain after performing repetitive heavy lifting activities in his job, and that he would no longer be able to run more than 2 miles.      

After a review of all of the evidence, lay and medical, the Board finds that the weight of the evidence is against a grant of an initial disability rating in excess of 10 percent for any part of the initial rating period on appeal.  Namely, the evidence does not demonstrate malunion of the femur with moderate knee or hip disability, as required for a 20 percent disability rating under Diagnostic Code 5255.  The evidence demonstrates full range of motion of the right hip, and flexion of the right knee has, at worst, been limited by pain to 120 degrees, which does not even meet the criteria for a noncompensable disability rating under Diagnostic Code 5260 for limitation of flexion of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Moreover, the evidence demonstrates normal ligament testing and a normal knee x-ray, with no finding of arthritis.  Therefore, the disability of the right hip and knee cannot be characterized as more than slight, which is the criteria for the currently assigned 10 percent disability rating under Diagnostic Code 5255.  

The Board has considered whether any other diagnostic codes would allow for a disability rating in excess of 10 percent for the right leg disability, but has found none.  Namely, there is no evidence of ankylosis or flail joint of the hip, so Diagnostic Codes 5250 and 5254 do not apply.  The evidence does not demonstrate limitation of extension or flexion or other impairment of the thigh, so Diagnostic Codes 5251 through 5253 do not apply.   

As noted above, the specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain.  Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (more than slight hip or knee disability, etc.) such as to enable a finding that the disability picture more nearly approximates the next-higher, 20 percent, evaluation under the rating criteria for the leg.  

While the Board understands the Veteran's central concern that he has a debilitating right leg disability, it is important for the Veteran to understand that the currently assigned 10 percent disability evaluation indicates a significant impact on the Veteran's functional ability.  Such a disability evaluation assigned by VA recognizes the Veteran's pain and decreased motion, indicating very generally a 10 percent reduction in the Veteran's ability to function due to his right leg disability.  The critical question in this case, however, is whether the problems the Veteran has cited meet the next highest level under the rating criteria (in excess of 10 percent).  For reasons cited above, they do not, at this time.  As discussed above, without taking into consideration the problems associated with this disability, the current evaluation could not be justified, let alone a higher evaluation.

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial disability rating in excess of 10 percent for the right leg disability for the entire rating period appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.    
 
Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD and left shoulder and right leg disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  For instance, the rating criteria provide for the symptoms reported by the Veteran, including but not limited to pain, limited motion, impaired sleep, depressed mood, anger, irritability, and suicidal ideation.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD, left shoulder, and right knee disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  However, the Board notes that the RO denied entitlement to a TDIU in an October 2014 rating decision, and the Veteran has not yet filed a notice of disagreement.  Therefore, that issue is not before the Board.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD and the left shoulder and right leg disabilities, no additional notice is required.  The Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded adequate examinations on the issues of rating his PTSD, left shoulder, and right leg disabilities.  VA provided the Veteran with examinations in February 2009, May 2010, September 2010, and November 2011.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include review of x-ray studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A higher initial disability rating for posttraumatic stress disorder, evaluated as 30 percent disabling prior to September 2, 2010, as 50 percent disabling from September 2, 2010 to November 7, 2011, and as 70 percent disabling from November 8, 2011, forward, is denied.

An initial compensable disability rating for the left shoulder disability is denied for the rating period prior to March 23, 2010.  

A 10 percent disability rating for the left shoulder disability is granted for the rating period from March 23, 2010, to May 26, 2010, subject to the rules governing payment of monetary benefits.    

A disability rating in excess of 10 percent for the left shoulder disability is denied for the rating period from March 23, 2010, forward.  

An initial disability rating in excess of 10 percent for the right leg disability is denied for the entire rating period on appeal.  

____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


